DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is:  “…moving means for moving the single pair to define different ones of the multiple transmission paths” in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Specification states:
In Paragraph [0028], the instant application describes the corresponding structures of the motor 128 being “a moving means for moving the single pair to define different ones of the multiple transmission paths”.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the elevation angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the critical angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 2 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 10620231 B2) in view of Waddington (US 9612252 B2).
In regards to claim 1, Peters teaches an ultrasonic anemometer (7, i.e.  ultrasonic wind measuring device) for measuring airflow (Column 7, lines 62-66; Figure 2) comprising: a base defining a central open area (wherein the base is being read the retaining frame that holds the transducers – Column 8, lines 27-32; Figure 2); at least one pair of opposing ultrasonic transducers (1, 2, 3, 4, 5, 6) supported by the base, wherein: the opposing ultrasonic transducers (1, 2, 3, 4, 5, 6) of the at least one pair transmit and receive ultrasonic pulses from each other through a common space along multiple transmission paths (i.e. six inclined measuring sections) that intersect at a point in the interior of the common space into which the central open area opens (Column 7, lines 66 – Column 8, lines 14).   However, Waddington does not teach an ultrasonic anemometer further comprising a first ultrasonic transducer of each of the at least one pairs is disposed at a first distance from the base and a second ultrasonic transducer of each of the at least one pairs is disposed at a second distance less than the first distance from the base.
Waddington teaches an ultrasonic system comprising a first ultrasonic transducer (3) of each of the at least one pairs is disposed at a first distance from the base (1, i.e. hub) and a second ultrasonic transducer (3) of each of the at least one pairs is disposed at a second distance less than the first distance from the base (1) (i.e. wherein each spoke carries a pair of transducers (3) at different radial distances adjacent ultrasonic paths will be offset radially with respect to one another; Column 3, lines 6-17; See Claim 6).  It would have been obvious to one having skill in the art before the effective filing 
In regards to claim 2, Peters teaches wherein the at least one pair of opposing ultrasonic transducers (1, 2, 3, 4, 5, 6) consists of three stationary pairs of anemometers defining three mutually orthogonal transmission paths (Column 7, lines 66 – Column 8, lines 14 & Column 8, lines 27-32).

Allowable Subject Matter
Claims 5-12 & 14-21 are allowed.
Claims 3, 4 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 3, Peters teaches an ultrasonic anemometer (7, i.e.  ultrasonic wind measuring device) for measuring airflow (Column 7, lines 62-66; Figure 2) comprising: a base defining a central open area (wherein the base is being read the retaining frame that holds the transducers – Column 8, lines 27-.

In the Examiner’s opinion in regards to claim 5, Peters teaches an ultrasonic anemometer (7, i.e.  ultrasonic wind measuring device) for measuring airflow (Column 7, lines 62-66; Figure 2) comprising: a base defining a central open area (wherein the base is being read the retaining frame that holds the transducers – Column 8, lines 27-32; Figure 2); at least one pair of opposing ultrasonic transducers (1, 2, 3, 4, 5, 6) supported by the base, wherein: the opposing ultrasonic transducers (1, 2, 3, 4, 5, 6) of the at least one pair transmit and receive ultrasonic pulses from each other through a common space along multiple transmission paths (i.e. six inclined measuring sections) that intersect at a point in the interior of the common space into which the central open area opens (Column 7, lines 66 – Column 8, lines 14).   However Peters does not teach the structural limitations of an ultrasonic anemometer further comprising a three pairs of 

In the Examiner’s opinion in regards to claim 14, Peters teaches an ultrasonic anemometer (7, i.e.  ultrasonic wind measuring device) for measuring airflow (Column 7, lines 62-66; Figure 2) comprising: a base defining a central open area (wherein the base is being read the retaining frame that holds the transducers – Column 8, lines 27-32; Figure 2); at least one pair of opposing ultrasonic transducers (1, 2, 3, 4, 5, 6) supported by the base, wherein: the opposing ultrasonic transducers (1, 2, 3, 4, 5, 6) of the at least one pair transmit and receive ultrasonic pulses from each other through a common space along multiple transmission paths (i.e. six inclined measuring sections) that intersect at a point in the interior of the common space into which the central open area opens (Column 7, lines 66 – Column 8, lines 14).   However Peters does not teach an ultrasonic anemometer having the method steps of measuring the airflow through a spiral conveyor in a chamber further comprising: placing an airflow measurement device on a conveying surface of a spiral conveyor belt conveying the airflow measurement device along a helical path up or down a spiral conveyor inside a chamber; making periodic airflow measurements with the airflow measurement device as it advances with the spiral conveyor belt along the helical path; and logging or displaying the periodic .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al (US 10976335 B2) - The present invention provides a wind measurement apparatus based on 3D (three dimensional) non-orthogonal ultrasonic sensor array, the ultrasonic sensor array is composed of two group of ultrasonic sensors, which are centrosymmetrically located at opposite sides, and the angle formed by connecting any two ultrasonic sensors at a side to the symmetry point O is less than 90°, the arrangement of 3D non-orthogonal ultrasonic sensor array reduces the generation of turbulence, thus, the accurate wind speed and wind direction is obtained.
Osborn et al (US 10551406 B2) - Methods, systems, and devices for acoustic structural reflection interference mitigation are provided in accordance with various embodiments. For example, some embodiments may provide for structural reflection interference mitigation for compact three-dimensional ultrasonic anemometers.
Cohen Tenoudji et al (US 7181981 B2) - The invention relates to an ultrasonic tomograph for spatial and temporal characterisation of fluids in motion such as air and water.
Adachi et al (US 6216544 B1) - An ultrasonic flowmeter includes a flow path defined by four wall sections, a flow measurement section, a calculation section and a pair of ultrasonic oscillators for transmitting and receiving an ultrasonic wave over a distance. 
Ammann (US 5343744 A) - An ultrasonic anemometer employs three ultrasonic transducers arranged in a configuration defining a horizontal equilateral triangle. Each of the transducers has a response profile characterized by a primary central lobe and secondary or side lobes angularly inclined from and surrounding the primary lobe. Each transducer is tilted from the horizontal to align the secondary lobes with signal propagation paths between it and the other transducers, thus affording a minimum number of transducers performing at a high degree of efficiency. 
Pincent et al (US 4890488 A) - The object of the present invention is to provide an ultrasonic anemometer, the operation of which is unaffected by frost or snow, which does not require a high energy consumption and which can hence offer a high degree of autonomy, and which can provide reliable measurement of ultrasonic propagation time between the emitting and receiving probes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856        

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856